OPINION ON REHEARING.
(Filed October 9, 1920.)
Original Opinion and Judgment Modified.
SYLLABUS BY THE COURT.
Notary Public — False Statement in Acknowledgment of Deed — Measure of Damages. One who is defrauded by the execution of a forged deed to him cannot recover from the notary public who took the acknowledgment to the deed any damage that could have been prevented by reasonable diligence on his part after the grantee in the deed received notice of fraud.
The opinion of the court on rehearing was delivered by
Marshall, J.:
An opinion was filed June 5, 1920, but on the application of the plaintiff a rehearing was granted, and the cause was resubmitted at the July session of court. The following facts in addition to those stated in Bellport v. Harkins, 104 Kan. 543, 180 Pac. 220, and in addition to those stated in the opinion filed on June 5, 1920, are material to explain the conclusion reached. Before any judicial proceedings were instituted by any of the parties interested in any of the real property involved in this action, the plaintiff received *458notice that the real owner of the property in Wichita county had not conveyed it. Thereafter the owner of that property commenced an action against the grantees of the plaintiff to recover it and prevailed therein. Those grantees then commenced an action against the plaintiff to recover the price paid for the Wichita county land. A foreclosure of a mortgage on the Wichita city property was commenced by the holder thereof in Sedgwick county, and the mortgage was foreclosed; that property was sold, the sale confirmed, and a sheriff’s- deed therefor was executed and delivered to the purchaser. From the application for a rehearing it appears that the petition for foreclosure was filed March 17, 1916; that the petition in the action to recover the price paid for the Wichita county land was filed September 14, 1916, and that the petition in the action in which the present appeal was taken was filed April 21, 1917. The abstract in the present appeal further discloses that the contract for the sale of the Wichita county land to the plaintiff and the forged deed were signed in September or October, 1915, and that the plaintiff received notice of the fraud practiced on him sometime in February, 1916. That notice was of such a nature as rendered it obligatory on the part of the plaintiff .to make inquiry concerning the identity of the person with whom he dealt. In fact, the notice almost conclusively informed the plaintiff that he had been defrauded. It was then his duty, so far as practicable, to reduce the damage sustained by him. (K. P. Rly. Co. v. Mihlman, 17 Kan. 224; Lumber Co. v. Sutton, 46 Kan. 192, 26 Pac. 444; Town Co. v. Leonard, 46 Kan. 354, 26 Pac. 717; Frick Co. v. Falk, 50 Kan. 644, 32 Pac. 360; Holly v. City of Neodesha, 88 Kan. 102, 127 Pac. 195; Atkinson v. Kirkpatrick, 90 Kan. 515, 135 Pac. 579; Maddux v. Telegraph Co., 92 Kan. 619, 141 Pac. 585; Steinman v. Tailoring Co., 99 Kan. 699, 163 Pac. 452.)
The plaintiff could have successfully prosecuted an action to cancel the deed made by him. to Amandus H. Barndt. The plaintiff likewise could have procured cancellation of that deed in the foreclosure action, and .could have been given the right of redemption from the sheriff’s sale. It might well be contended that the deed from the plaintiff to the pretended Amandus H. Barndt conveyed no title whatever, but, by any of the methods mentioned, the plaintiff could have recovered *459whatever of title to the Wichita city property had been conveyed by that deed. He did none of these things. There is nothing to show that the defendant in any way participated in the fraud practiced on the plaintiff by the pretended Amandus H. Barndt, and there is nothing to show that the plaintiff did anything to attempt to reduce the damages resulting from the fraud that had been practiced on him. Under these circumstances the plaintiff cannot justly recover from the defendant the damages that could have been prevented. The defendant requested an instruction “that the damages in this case will consist of the sum of $459.90, together with interest thereon from the 16th day of October, 1915.” That appears to have been the amount of money paid by the plaintiff in addition to the Wichita city property to the supposed Amandus H. Barndt for' the Wichita county land. That amount the plaintiff is entitled to recover under Bellport v. Harkins, 104 Kan. 543, 180 Pac. 220, but he is not entitled to recover the damages that he could have prevented by procuring cancellation of' the deed from him to Amandus H. Barndt. This compels a reversal of the judgment of the trial court, but no good purpose will be served by remanding the action for a new trial. The trial court is therefore directed to modify the judgment by entering judgment for the plaintiff for the amount of money paid by him to Amandus H. Barndt together with interest thereon.